DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (US 5,017,729) in view of Reddy et al (Applied Catalysis A, 1993).
The instant claims are drawn to a process for producing at least one olefin by dehydrating at least one alcohol having from 2 to 6 carbon atoms in the presence of a catalyst comprising a large pore zeolite of the BEA structure, MTW structure, or a mixture thereof. Further limitations include the alcohol being 2-propanol (isopropanol), the zeolite having BEA structure being beta-zeolite, the zeolite having MTW structure 
Fukuhara et al teach a phenol preparation process and propylene recovery therefrom.  In the method, benzene is reacted with propylene to produce cumene; cumene is oxidized into cumene hydroperoxide; cumene hydroperoxide is cleaved in the presence of an acid to produce phenol and acetone; the acetone is hydrogenated into isopropanol; the isopropanol is dehydrated into propylene, and subsequently recycled back to the alkylation reaction, i.e. the reaction of benzene with propylene (abstract).  Isopropanol is dehydrated to propylene at a temperature of 320° C in the presence of gamma-alumina as catalyst (col. 9, lines 15-40).
Fukuhara et al do not teach a BEA or MTW zeolite as catalyst for the dehydration of isopropanol to propylene; however, Reddy et al the alkylation of benzene with isopropanol, and specifically teaches that this reaction proceeds through the dehydration of an alcohol, i.e. isopropanol to an alkene, i.e. propylene (abstract; bottom of page 55).  The reaction may be conducted in the presence of a beta-zeolite (BEA structure) or ZSM-12 (MTW structure) at a WHSV of 4 h-1 (table 6).  Reddy also teaches that the zeolite beta is formed by a process that includes the use of sodium aluminate (comprising sodium oxide and alumina) and silica sol (page 54).  The use of these materials reads on the presence of binders as recited in the instant claims.
In view of the combined reference teachings, a person having ordinary skill in the art is taught that the dehydration of isopropanol to propylene may be accomplished using a beta-zeolite or ZSM-12; as such, it would have been obvious to a person having ordinary skill in the that the gamma-alumina catalyst taught by Fukuhara et al for the 
Neither or the cited references teaches the SAR values recited in the instant claims; however, since Reddy et al teach zeolites that are employed in the present invention, it obvious that the zeolites taught by Reddy et al possess the SAR values recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622